Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on July 18, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1-8, 10-11 and 13-15 have been acknowledged. Claim 12 has been canceled. ,New claims 16-23 have been added.

Response to Arguments
Applicant’s arguments, see pages 7-10 of Remarks, filed July 18, 2022 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims, either singly or in an obvious combination. Examiner called Applicant amend claims 1, 4, 7 and 10 to overcome the 112 issues and place all claims in allowable form. Applicant agreed to incorporate these changes and the Applicant authorized the amendment by Examiner's Amendment. Accordingly, the Application is in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with T. Bryce Miller (Reg. 72,545) on August 11, 2022.
Please amend claim 1 as follows:
1. (currently amended) A method for augmented reality (AR) using a virtual model that corresponds to a real world, comprising
	determining a real world pose of a camera of a mobile device, wherein the real world pose comprises location and orientation of the camera within a geodetic datum; 
	recording the location and orientation of the camera;
	mapping the real world pose to a pose within a virtual model, wherein virtual locations in the virtual model correspond with respective real world locations, wherein the virtual model contains virtual objects which are employable for storing and retrieving visual content, wherein a virtual object at a given virtual location is associated with a particular real world location that corresponds with the given virtual location;
	selecting one or more virtual objects from among the virtual objects within the virtual model using the pose within the virtual model; and 
	placing visual content on one or more virtual surfaces of the selected one or more virtual objects such that the visual content is incorporated into and stored with the virtual model.

Please amend claim 4 as follows:
4. (currently amended) The method of claim 1, further comprising displaying a real time camera feed concurrent with the recording 

Please amend claim 7 as follows:
7. (currently amended) The method of claim 1, wherein at least the recording 

Please amend claim 10 as follows:
10. (currently amended) The method of claim 1, wherein the virtual model is modeled to replicate at least some real world objects that are within sight of the mobile device at a time of the recording .

	
Allowable Subject Matter
Claims 1-11 and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claims 1 and 14-15 overcome the combination of the previously cited references.
Independent claims 1, 14 and 15 are directed to a method/a non-transitory computer readable medium/a system for augmented reality (AR) using a virtual model that corresponds to a real world. Each claim requires determining a real world pose of a camera of a mobile device, wherein the real world pose comprises location and orientation of the camera within a geodetic datum;  mapping the real world pose to a pose within a virtual model, wherein virtual locations in the virtual model correspond with respective real world locations, wherein the virtual model contains virtual objects which are employable for storing and retrieving visual content, wherein a virtual object at a given virtual location is associated with a particular real world location that corresponds with the given virtual location; selecting one or more virtual objects from among the virtual objects within the virtual model using the pose within the virtual model; and  placing visual content on one or more virtual surfaces of the selected one or more virtual objects such that the visual content is incorporated into and stored with the virtual model. In additional, claim 1 recites “recording the location and orientation of the camera” after determining step to provide the recording step for depend claims.

Examiner has completed the additional search. However, the new search results and the references cited in the previous office action dated on 02/17/2022 failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 1, 14 and 15. Accordingly, claims 1, 14 and 15 are allowed.

Dependent claims 2-11, 13 and 16-21 depend from independent claim 1, dependent claim 22 depends from independent claim 14, dependent claim 23 depends from independent claim 15. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616